Citation Nr: 0720121	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-34 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back condition.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1988 to November 
1994.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2006.  A 
transcript of that hearing is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand

Additional medical evidence

In January 2007, the veteran submitted additional evidence, a 
January 2007 statement from Dr. S.W., directly to the Board.  
The veteran did not, however, waive his right to have this 
additional evidence initially considered by the RO.  See 
Disabled American Veterans v. Principi, 327 F. 3d. 1339 (Fed. 
Cir. 2003); see also 38 C.F.R. § 20.1304(c) (2006).

In the January 2007 statement, Dr. S.W. stated that he had 
reviewed the veteran's "VA records" and that it was his 
opinion that the veteran's back injury is service related.  
The Board notes, however, that Dr. S.W. did not provide any 
rationale for his conclusion.

In addition, it does not appear that Dr. S.W.'s treatment 
records have been obtained and associated with the claims 
file, for consideration.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  After obtaining the veteran's 
authorization (VA Form 21-4142), 
request copies of Dr. S.W.'s treatment 
records since 1994.  All records 
obtained should be associated with the 
claims file.  The RO should also ask 
Dr. S.W. to provide a rationale for his 
opinion that the veteran's back 
condition is related to service.  
Provide the veteran with a copy of his 
January 2007 statement.  

2.  Then readjudicate the claim on 
appeal in light of the additional 
evidence obtained.  If this claim is 
not granted to the veteran's 
satisfaction, send him a supplemental 
statement of the case and give him an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




